                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



               MURIELITA NIEVES,
                       Plaintiff,                        CIVIL NO. 19-1346 (GLS)


                            v.


    COMMISSIONER OF SOCIAL SECURITY,
                      Defendant.



                                              ORDER

       On March 31, 2021, the Court entered an Opinion and Order remanding Plaintiff Murielita
Rivera’s (“Plaintiff”) disability insurance benefits claim to the Commissioner of the Social
Security Administration for further administrative proceedings, and entered Judgment
accordingly. Docket Nos. 35 and 36.

       On June 14, 2021, Plaintiff filed a motion requesting the award of attorney’s fees pursuant
to the Equal Access to Justice Act, 28 U.S.C. §2412 (“EAJA”). Docket No. 37. Under section
2412(d)(1)(A) of the EAJA, a court shall award to a prevailing party, other than the United States,
fees and other expenses incurred by that party in any civil action brought by or against the United
States in any court having jurisdiction of that action, unless the court finds that the position of the
United States was substantially justified or that special circumstances make an award unjust. See
28 U.S.C. § 2412(d)(1)(A). Eligibility for a fee award in any civil action under the EAJA requires:
(1) that the claimant be a “prevailing party”; (2) that the Government’s position was not
“substantially justified”; (3) that no special circumstances make an award unjust; and (4) that any
fee application be submitted to the court within 30 days of final judgment, supported by an
itemized statement as required by 28 U.S.C. § 2412(d)(1)(B). See Comm’r I.N.S. v. Jean, 496 U.S.
154, 158 (1990). Plaintiff sustains that she complied with all the statutory requirements under the
EAJA for the award of attorney’s fees. Docket No. 37.

                                                  1
         On June 28, 2021, the parties filed a joint motion informing the Court that, after engaging
in good faith negotiations, Plaintiff consented to a negotiated attorney’s fee amount of $8,300.00,
pursuant to the EAJA. Docket No. 38. Such award is made in full satisfaction of any and all
claims for fees, expenses, and costs. The parties also agreed that fees may be paid to Plaintiff’s
attorney if Plaintiff agrees to assign the fees to her attorney, and provided that Plaintiff owes no
debt to the Federal Government that is subject to offset under the U.S. Treasury Offset Program.
Id.

      For the reasons stated above, the Court GRANTS Plaintiff’s request for attorney’s fees against

the United States of America in the total amount of $8,300.00.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 30th day of June, 2021.

                                                              s/Giselle López Soler
                                                              GISELLE LOPEZ SOLER
                                                              United States Magistrate Judge




                                                  2
